MITCHELL, J.
(dissenting).
Conceding that an adjudication upon the merits (as to defendant’s. *449indebtedness to the plaintiff for rent) of plaintiff’s motion on summary application in the insolvency proceedings would conclude him, and be a bar to this action, still I am of opinion that the record fails to show any such adjudication.
Plaintiff’s application was made on a petition that was defective in substance, in not alleging that the defendant, as receiver, had any funds in his hands, summarily heard on affidavits, and summarily disposed of by an order merely denying the petition. The record nowhere discloses on what grounds it was denied, or what the court passed upon in denying it, except as we may guess or conjecture. The motion or application might, for anything that appears, have been denied because of the insufficiency of the petition, or because the defendant had no funds in his hands, or — what would have been a very natural and good reason — because, the indebtedness being disputed, the court concluded to leave the plaintiff to his action, in which the matter could be tried in the usual way upon full oral evidence. The answer set up an affirmative defense, and the burden was upon the defendant to establish every fact necessary to constitute a complete bar to this action. If the record leaves any doubt as to what was actually litigated and determined in the motion or summary application, this defense has entirely failed. The defendant was bound .to show, beyond- conjecture or uncertainty, that upon that motion the court tried, considered, and determined every fact and issue, and the precise facts and issues involved in the determination of this action. If the record is-uncertain as to what issues were determined, all are open to a new contention. I think it is a new departure in the law of res adjudicata to hold that a former adjudication may be established by mere inference and conjecture. I therefore dissent.